Mr. Justice Hand delivered the opinion of the court: The first reason urged as ground for affirming the judgment of the Appellate Court is, that Margaret A. Bonney was in such mental condition that she did' not understand the nature of the transaction in which she was, engaged at the time she executed said release on the 19th day of December, 1899, and that for want of mental capacity to execute said release it was void. This contention is without force. All of the witnesses who testified upon the subject stated that Mrs. Bonney was competent to do business at the time she signed said release, and Mrs. Bonney admitted she fully understood the import of the release when she. signed it. The contention, therefore, that Margaret A. Bonney was without sufficient mental capacity to release the liability of Lawton C. Bonney to her upon the bonds belonging to her which he had converted to his own use can not be sustained. It is next contended that said release was obtained by duress. The law is, a party in his right mind and in full control of his faculties, who understands what he is doing and has full power to sign a paper or refuse so to do, if he sign the paper does not sign it under duress. (Kerting v. Hilton, 152 Ill. 658.) Applying the principle thus announced to the facts of this case, we think it clear that Margaret A. Bonney was not acting under such duress at the time she executed said release as will enable her to avoid the release on the ground of duress. She was perfectly sane, and admits she read the release, understood its legal import and signed it freely and voluntarily. Clearly, the release was not executed under duress. Eberstein v. Willets, 134 Ill. 101; Rendleman v. Rendleman, 156 id. 568; Stover v. Mitchell, 45 id. 213. It is lastly contended that the release was made without consideration, is therefore void, and should be set aside. The principle is elementary that an instrument affecting the rights of property, executed without consideration, has no binding force or effect in law and may be avoided as between the parties. The evidence is conflicting as to whether or not the liability of Lawton C. Bonney for the return of said bonds to Margaret A. Bonney, or his liability for the' value thereof, was talked of during the negotiations which led up to the divorce proceeding and the agreement as to alimony. The great weight of the evidence is that it was not then taken into consideration, and it is not claimed by anyone that the surrender of her right to said bonds or a release of Lawton C. Bonney for having converted them to his own use was mentioned to Margaret A. Bonney until the question of alimony had been fully settled and it was agreed that she should take a. divorce and she was starting to the court house for the purpose of having a hearing in the divorce proceeding. We think it clear, therefore, that the matter of Lawton C. Bonney’s liability 'for said bonds and the agreement of Charles L. Bonney to pay said money and deliver said promissory notes and convey said real estate to a trustee for the use of said Margaret A. Bonney in settlement of alimony-were two distinct transactions, and that Mrs. Bonney never received anything from Lawton C. Bonney, or anyone else, for the release of the liability of Lawton C. Bonney to surrender to her said bonds or to account to her for their value. Charles L. Bonney, in connection with his brother, Lawton C. Bonney, had stripped Margaret A. Bonney of the entire estate which she received from her father, with the exception of said bonds, which on the- 19th day of December, 1899, were of about the value of $9000, and we think it clearly appears from the evidence, at the time the alimony question was settled between Margaret A. Bonney and her husband she expected the bonds would be returned to her, and in addition thereto that she would receive, from Charles L. Bonney the amount of alimony which he had agreed to pay her or set aside for her use. Lawton C. Bonney had represented to Margaret A. Bonney that he had said bonds in his possession and that he would return them to her when the sale of the railway took place, which sale he said would be consummated within a few days, when the bonds would be guaranteed by the purchaser, and that Margaret A. Bonney had no notice that he had or claimed to have converted the bonds to his own use until she had settled with her husband the question of alimony and felt she could not well recede from the divorce proceedings, when Lawton C. Bonney sprung upon her the release and insisted that she execute the same. Upon the entry of the divorce decree Margaret A. Bonney immediately started for Europe, where her daughters were, and where she. remained until the following summer, and upon her return she took active steps at once to recover the bonds. We are of the opinion, therefore, that the -Appellate Court correctly held that the decree of the circuit court dismissing Margaret A. Bonney’s bill should be reversed and that a decree should be entered upon the case being remanded, in accordance with the findings of the master. " The judgment of the Appellate Court will be affirmed. Judgment affirmed.